Citation Nr: 1810132	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  05-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1976 and from February 1978 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2007.  A transcript of the hearing has been associated with the record.

The Board remanded this matter for development in May 2017.  The case has been returned to the Board.


FINDING OF FACT

From November 2, 2011, the Veteran met the criteria for TDIU (total disability rating due to individual unemployability) for chronic vertigo and had additional service-connected disabilities independently ratable at 60 percent.


CONCLUSION OF LAW

From November 2, 2011, the criteria are met for entitlement to SMC at the housebound rate.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017); Bradley v. Peake, 22 Vet. App. 280 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist/Compliance with Prior Remand

In this decision, the Board is granting the appeal and any discussion regarding the above captioned issues is unnecessary.  Any error would not be prejudicial to the appellant and is therefore harmless.

Special Monthly Compensation

SMC at the housebound rate is warranted "[i]f the Veteran has a service-connected disability rated as total, and . . . has additional service-connected disability or disabilities independently ratable at 60 percent or more, . . . then monthly compensation shall be awarded."  38 U.S.C. § 1114(s); C.F.R. § 3.350(i).  The U.S. Court of Appeals for Veterans Claims (CAVC or the Court) held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008).  If it is found that a veteran is unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems, then the Veteran may be entitled to special monthly compensation as provided in § 1114(s).  Id.

The scenario discussed in Bradley is similar to the facts of the Veteran's case.  In the May 2017 decision, the Board found that "the Veteran is entitled to TDIU on an extraschedular basis for chronic vertigo."  TDIU for chronic vertigo has been effective since November 2, 2010.  The Board notes that a separate grant of TDIU for a combination of his service connected disabilities was previously granted, effective June 2011.  As the Veteran has a second grant of TDIU due to chronic vertigo, effective prior to June 2011, the other grant of TDIU is not relevant to deciding the issue of the SMC.

The Veteran's grant of TDIU was solely predicated upon a single disability, chronic vertigo.  The Veteran is additionally rated at 70 percent for PTSD, effective January 2013.  The Veteran's PTSD was rated at 30 percent disabling prior to June 2011 and 50 percent disabling after.  The Veteran's other disabilities during the relevant timeframe, (not counting chronic vertigo) include a 40 percent rating for a back arthritis disability, costochondritis (10 percent disabling), and left and right lower extremity radiculopathy (each at 10 percent disabling).  The Veteran's combined rating, and not including vertigo, for the above disabilities was at least 60 percent since November 2, 2010.

Therefore, the Veteran has a service-connected disability rated as total (vertigo), and has additional service-connected disabilities independently ratable at or over 60 percent.  38 U.S.C. § 1114(s) (2012); C.F.R. § 3.350(i)(2017).  


ORDER

From November 2, 2010, special monthly compensation (SMC) at the housebound rate is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


